Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Corrected Notice of Allowance: Fixes error in claim numbering for claim 26.
Allowable Subject Matter
	2.	Claims 1, 4-9, 23-26, and 29-34 are allowed.

The following is an examiner’s statement of reasons for allowance: Independent claims 1, 9, 23-26, when considered as a whole, are allowable over the prior art of record. Specifically, the prior art of Markiewicz teaches the limitation: “Markiewicz discloses that an item is displayed on a touch display. Depending on a direction in which the item is dragged, a function of panning a surface or a function for the item is performed. If the operation is a drag operation in a direction different from a panning direction (cross slide gesture), a function for the item is performed. Moreover, if the movement distance of an object exceeds a first distance 1102, the object is selected (see Markiewicz, FIG. 11). If the movement distance of the object exceeds a distance 1104, the action is committed as a cross slide gesture. If the movement distance of the object exceeds a distance 1106, a visual feedback is executed. Markiewicz teaches using a combination of thresholds of movement distance in this way to prevent an action that is not intended from being executed”.
But the claims recite a different combination of limitation: “display a movable item on a screen of a display unit; detect an instruction for designating a position on the screen in response to a user operation; detect movement of the designated position on the screen; if a function corresponding to a first destination area in a first direction toward which the movement of the designated position is heading is a first type: perform control to move the displayed movable item on the screen in such a manner that the displayed movable item reaches the first destination area later than the designated position reaches the first destination area according to the detection of the movement of the designated position; and perform the function corresponding to the first destination area after both the designated position and the displayed movable item reach the first destination area; and if a function corresponding to a second destination area in a second direction toward which the movement of the designated position is heading is a second type, wherein the second direction is distinct from the first direction: perform control to move the displayed movable item on the screen in such a manner that the displayed movable item reaches the second destination area earlier than the designated position reaches the second destination area according to the detection of the movement of the designated position; and perform the function corresponding to the second destination area after both the displayed movable item and the designated position reach the second destination area, wherein the first type is different from the second type”, that is not suggested or shown by Markiewicz.

The prior art of Yoo teaches another combination, “Yoo discloses that content displayed on a screen is moved in accordance with a movement operation, and setting information, etc. is displayed depending on a blank area produced as a result of the content movement.”, but does not suggest the limitation cited above alone or in combination with the other prior arts of record. 

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        August 27, 2021